    Case 5:19-cr-00145-H-BQ Document 32 Filed 06/19/20                Page 1 of 1 PageID 59



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                     LUBBOCKDTVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                               NO. 5:19-CR-145-0l-H

JORGE GOMEZ-SILVA (1),
  Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF THE I,JNITED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GUILTY

         After reviewing   aU   relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated June   n     2020



                                                JAME     SLEY HENDRIX
                                                I.IN D STATES DISTRICT JUDGE
